Citation Nr: 0119986	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  95-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service with the Marine Corps from 
February 1968 to February 1972, and with the Army from July 
1974 to March 1981.  The veteran also had full-time duty with 
the Active Guard Reserve (AGR) of the Army National Guard 
(ANG) from March 1981 to July 1990.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1994 RO rating decision which denied service 
connection for a right shoulder disability.  The veteran 
testified in support of his claim at a Travel Board hearing 
held at the RO in April 1997.  In October 1997, the Board 
remanded this appeal to the RO for further development.  


FINDING OF FACT

The veteran's right shoulder disability began during service.  


CONCLUSION OF LAW

A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service with the Marine Corps from 
February 1968 to February 1972, and with the Army from July 
1974 to March 1981.  The veteran also had full-time duty with 
the Active Guard Reserve (AGR) of the Army National Guard 
(ANG) from March 1981 to July 1990 (after the Board's remand, 
the RO obtained clarification that this was active duty for 
training for VA purposes).  

The veteran's service medical records indicate that he was 
seen in June 1980 with complaints of numbness and tingling 
radiating from his right shoulder down into his right arm.  
The examiner noted that the veteran's right shoulder was 
lower than his left shoulder.  There was also a notation 
indicating the following: "X-rays separation 
acromioclavicular joint".  However, the radiological report, 
at that time, noted that the veteran's shoulders were 
negative (limited exam).  On a medical history form for a 
March 1980 examination, the veteran checked that he had a 
bone, joint or other deformity.  He also wrote down that he 
had an acromioclavicular joint separation.  The March 1980 
examination report included a notation that the veteran's 
upper extremities were normal.  A February 1981 treatment 
entry notes that the veteran was seen for follow-up of 
headaches which were treated in January 1981.  The examiner 
noted that the veteran had considerable muscle spasm in his 
right shoulder muscle.  A March 1981 examination report 
includes a notation that the veteran's upper extremities were 
normal.  The examiner also indicated that it was normal 
examination.  When reporting his medical history for a March 
1990 retirement examination, the veteran reported that his 
shoulder had a calcium build-up when he was thirty-two years 
old.  He did not indicate whether he was referring to the 
right or left shoulder.  The March 1990 retirement 
examination report included a notation that the veteran's 
upper extremities were normal.  

Private treatment records dated from January 1987 to August 
1993 indicate that the veteran was treated for disorders 
other than a right shoulder disorder.  

VA treatment records dated from June 1993 to October 1993 
indicate that the veteran was treated for several disorders 
including a right shoulder disorder.  An October 1993 
treatment entry indicated an assessment which included right 
shoulder discomfort, possible rotator cuff injury.  An 
October 1993 consultation report noted that the veteran was 
seen for right shoulder problems and reported that he 
suffered an injury during service.  The examiner noted that 
from the description of the veteran's injury, he wondered 
whether the veteran suffered a cuff injury because he 
reported difficulty with raising and moving his shoulder at 
that time.  The examiner noted that, presently, the veteran 
had limitation in rotation of his shoulder and his neck, but 
not much.  It was reported that the veteran also had 
limitation in abduction, internal rotation, and flexion of 
the shoulder itself as well as tenderness along the cuff.  
The examiner noted that X-rays of the shoulder really did not 
look too bad.  As to an impression, the examiner stated that 
he would bet that the veteran did have a cuff injury and that 
his present problem was a result of the same.  The examiner 
also noted that the veteran certainly had presently developed 
a periarthritis.  

Private treatment records dated in October 1993 from the 
Robert Packer Hospital also note that the veteran received 
treatment for a right shoulder disorder.  An October 1993 
radiological report, as to the veteran's right shoulder, 
indicates that there was minimum degenerative change of the 
acromioclavicular joint.  It was also noted that the 
acromiohumeral and glenohumeral joints were well maintained, 
that the articulating surface of the acromion process was 
normal and that there was no evidence of a torn rotator cuff 
present.  The impression was that it was an essentially 
normal examination.  An October 1993 treatment entry from the 
physical therapy department notes that the veteran had a 
chief complaint of right shoulder pain.  As to an assessment, 
it was noted that the veteran presented with signs and 
symptoms consistent with a rotator cuff injury and underlying 
impingement syndrome as evidenced by the veteran's subjective 
description and mechanism of the injury and objective 
findings such as a positive impingement test.  

The veteran underwent a VA orthopedic examination in November 
1993.  At that time, he complained of occasional right 
shoulder pain with radiation into the radial aspect of the 
right hand.  He reported a history of a right shoulder 
fracture, most likely of the clavicle, in about 1970.  He 
also stated that he re-injured his right shoulder during his 
period of service with the Marine Corp when he extended his 
arm and caught himself against a wall.  The examiner 
indicated, as to diagnoses, that the veteran had an old right 
shoulder injury which was currently asymptomatic with a 
fracture of undetermined origin, and that an X-ray was 
scheduled to determine the old fracture sites.  However, the 
X-ray noted by the examiner is not of record.  The examiner 
further indicated that there were no signs of sensory, 
neurological or muscle weakness, but that there was right 
shoulder drooping which created an asymmetric right shoulder.  

VA treatment records dated from November 1993 to December 
1995 refer to continued treatment.  A January 1994 entry 
relates an assessment which included possible rotator cuff 
injury and a May 1994 VA treatment entry noted that the 
veteran was seen for bilateral shoulder discomfort.  Medical 
records dated from January 1995 to February 1997 referd to 
other disorders.  

At an April 1997 hearing before a member of the Board, the 
veteran testified that he injured his right shoulder while 
playing intramural sports in the Marine Corps in 
approximately 1971.  He stated that X-rays were taken at that 
time and that he had a hairline fracture of his collarbone.  
The veteran indicated that he also suffered discomfort in the 
right shoulder while in the Army.  He reported that X-rays 
showed that there was a separation between two bones where 
there was a calcium build-up.  The veteran also noted that he 
had drooping of his shoulder.  He indicated that he presently 
had had lost range of motion of his shoulder and that he had 
pain on motion.  

Records from the Social Security Administration indicate that 
the veteran was receiving disability compensation.  Private 
treatment records dated from March 1999 to June 1999 refer to 
other disorders.  

VA treatment records dated from December 1997 to February 
2000 refer to continued treatment.  A September 1998 entry 
notes that the veteran reported that he had pulled a muscle 
in the right shoulder.  He indicated that he woke up with 
right shoulder pain after bowling.  The assessment included 
right shoulder pain.  Another September 1998 entry relates an 
assessment of possible rotator cuff injury.  A September 1998 
radiological report, as to the veteran's right shoulder, 
indicates that internal and external rotation views of the 
shoulder were obtained and showed no fracture or dislocation.  
It was noted that the osseous structures, joint spaces and 
soft tissues appeared normal.  The impression was a normal 
examination of the right shoulder.  

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claim for a 
right shoulder disability and that no further VA assistance 
is required to comply with the duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 Stat. 2096 
(2000).  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service, or by active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran 
had active service for 90 days, and arthritis becomes 
manifest to a degree of 10 percent within one year after such 
service, service connection will be rebuttably presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137: 38 C.F.R. §§ 3.307, 
3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has weighed the evidence of record.  The veteran's 
service medical records indicate that he was treated for 
right shoulder complaints during his periods of service.  In 
June 1980, the veteran was seen with complaints of numbness 
and tingling radiating from his right shoulder down into his 
right arm.  At that time, the examiner reported that the 
veteran's right shoulder was lower than his left and 
indicated the following: "X-rays separation 
acromioclavicular joint".  The radiological report, however, 
notes that the veteran's shoulders were negative.  
Additionally, at a March 1980 examination, the veteran wrote 
down that he had suffered an acromioclavicular joint 
separation.  The March 1980 examination report, however, did 
not refer to such disorder.  Further, in February 1981, the 
veteran was noted to have considerable muscle spasm in his 
right shoulder.  At the March 1990 retirement examination, 
the veteran indicated that he had a calcium build-up in a 
shoulder at thirty-two years of age.  The March 1990 
examination report included a notation that the veteran's 
upper extremities were normal.  

The Board observes that the evidence of record also indicates 
more recent treatment for a right shoulder disability.  An 
October 1993 consultation report noted that the veteran was 
seen for right shoulder problems and reported that he 
suffered an injury during service.  The examiner noted that 
from the description of the veteran's injury in service, he 
wondered whether the veteran had suffered a cuff injury.  The 
examiner specifically stated that he would bet the veteran 
did have a cuff injury and that his present problem was the 
result of the same.  The examiner also noted that the veteran 
had developed a periarthritis.  A November 1993 VA 
examination report relates a diagnosis of an old right 
shoulder injury which was currently asymptomatic with a 
fracture of undetermined origin.  Additional VA and private 
treatment records also refer to variously diagnosed right 
shoulder disabilities including signs and symptoms consistent 
with a rotator cuff injury and underlying impingement 
syndrome as well as assessments referring to a possible 
rotator cuff injury.  

The evidence indicates that the veteran was treated for right 
shoulder problems during his periods of service, and that he 
has continued to have right shoulder complaints after his 
service.  He has had various diagnoses for the right shoulder 
condition.  Additionally, as noted above, a VA examiner did 
suggest a relationship between a currently diagnosed right 
shoulder disability and the veteran's periods of service, 
albeit without a complete review of the evidence of record.  
The evidence is approximately balanced as to whether the 
current right shoulder disability began during the veteran's 
service.  Under such circumstances, reasonable doubt is 
resolved in his favor.  38 U.S.C.A. § 5107(b).  The Board 
finds that his right shoulder disorder began during service.  
The right shoulder disability was incurred in service, and 
service connection is warranted.


ORDER

Service connection for a right shoulder disability is 
granted.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

